 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDother hand, a majority of the professional employees vote againstinclusion, they will not be included with the nonprofessional em-ployees.Their votes on the second question will then be counted todecide whether or not they desire to be represented by the Union ina separate professional unit.If a majority in either the professionalunit alone, the nonprofessional unit alone, or the combined unit votefor the Union, the Regional Director conducting the elections directedherein is instructed to issue a certification of representatives to theUnion for such unit or units.[Text of Direction of Elections omitted from publication in thisvolume.]UNDERWOODCORPORATION(PACIFICDISTRICT)andINTERNATIONALUNION OF ELECTRICAL,RADIO AND MACHINE WORKERS,CIO,PETI-TIONER.CaseNo. 20-RC-1678.May 29, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David Karasick, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning, ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer moved that the petition be dismissed on the groundthat subsisting contracts with the Associated Service DepartmentEmployees of U. E. F., herein called the Association,, constitutes abar to this proceeding.The Petitioner opposed the motion on thegrounds of defunctness and schism in the ranks of the Association,and on the further ground that the contracts were about to expire.We find merit in the last stated ground, and need not therefore con-sider the other reasons in opposition to the motion.As the contractsoffered as a bar expired on May 1, 1952, we find that they do not con-stitute a bar to the petition. - The motion to dismiss the petition ishereby denied.'No appearance at the bearing or request for interventionwas made by anyone inbehalf of the Association.99 NLRB No. 77. UNDERWOOD CORPORATION417We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer manufactures, sells, and services typewriters andother office and business machines on a Nation-wide scale, and foradministrative purposes has divided its operations into six districts.In turn, these districts are subdivided into regions and branches.ThePetitioner seeks to represent in a single unit all service employeesin the Pacific District which comprises 11 of the Nation's westernmostStates and parts of 3 others 2The Employer contends that becauseof the vastness of the district, the great distances between its regions,and because past bargaining assertedly has been on a regional andbranch basis, only such units are appropriate.The Petitioner indi-cated its willingness to represent separate regional units if the Boardfinds a single district-wide unit inappropriate.The parties also differas to specific inclusions and exclusions discussed below.The Pacific District contains 10 regions, each with a main office atButte, Montana; Denver, Colorado; El Paso, Texas; Los Angeles, SanFrancisco, and San Diego, California; Portland, Oregon; Salt LakeCity,Utah; and Seattle and Spokane, Washington.Los Angeles,Portland, Salt Lake City, San Francisco, and Seattle have one ormore branches within their respective regions. The Phoenix, Arizona,branch in the Los Angeles region, and the Sacramento, California,branch in the San Francisco region had formerly been regions, buthad been reduced to branch status during the war period.Head-quarters for the Pacific District are in San Francisco.The regions and branches are operating units of the district forsales and service of the Employer's products in their localities, andadministrative arms for the application of the Employer's businessand labor relations policies.These policies are established at theEmployer's national headquarters in New York City whence they arechanneled to the local regional and branch units through the districtheadquarters in San Francisco.Thus, labor policies formulated bythe Employer's personnel manager in New York City are communi-cated to the manager of the Pacific District who then imparts the poli-cies to the regional and branch managers and sees that they areuniformly administered.While the Employer asserted that the regions autonomously conducttheir business and personnel activities, the record shows that such inde-pendence as they are permitted may be exercised only within the limitsof the foregoing policies.The district manager is the superior towhom the regional managers report, and he has overriding authority2 Included in the district are Washington, Oregon, California, Nevada, Idaho, Montana,Wyoming, Utah, Arizona, New Me:dco, Colorado, and parts of Nebraska,Kansas, andTexas. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDin matters pertaining to local labor policies as more fully explicatedbelow in the discussion of the bargaining history.The regions andbranches recruit employees locally and have authority to hire and dis-charge subject to approval at the district level which is generally; auto-matic.Similarly, all other changes in employees' status are initiatedlocally, but clearance and approval must first be obtained from the dis-trict so that final approval in these matters at New York City is re-duced to a formality.The Pacific District also operates as a focal point for transfer ofequipment from one region to another to insure the availability ofthe Employer's products at regions where they are needed immedi-ately.For this purpose the district maintains a central inventory ofaccounting machines in the district.The district maintains a train-ing school at San Francisco exclusively for the service employees inits regions.Employees in all other of the Employer's districts aresent for training to the Employer's school at Hartford, Connecticut.The manager of the Pacific District testified that the district is furtherdistinguished from other districts by the fact that its geographicboundaries form a natural division.All service employees in the district have similar skills and dutiesand are readily interchangeable.While interchange between brancheswithin regions is not uncommon, there are only infrequentinstancesof interchange between servicemen of different regions in the district.Such interchange or permanent transfer may be accomplished' with-out loss of seniority.Servicemen in the regions and branches gen-erally work in their home offices or in the areas adjacent to their offices,but the accounting machine servicemen travel throughout the entireregions in which they work.Regional or branch units within the Pacific District might wellbe appropriate, particularly in view of the distances separating them,the degree of local autonomy which they may exercise and the infre-quent interchange of service employees between regions.On the otherhand, there are factors pointing toward the appropriateness of a dis-trict-wide unit.These are the facts : That the district is an administra-tive subdivision of the Employer's operations; the similarity of skills,duties, and working conditions referred to hereinafter for allserviceemployees in the district; and the several elements of centralizationincluding the fact that the district is headed by a manager who im-poses uniform operating and labor relations policies for the entiredistrict.We shall consider all these factors in the light of the following bar-gaining history.The Association was formed in 1941as anindependent union torepresent the service employees of the district in bargaining with theEmployer. In a representation petition filed that year with the Board, UNDERWOOD CORPORATION419the Association requested a single district-wide unit of service em-ployees, but subsequently the Association agreed to submit to theEmployer's insistence that these employees be represented in separateregional units, and withdrew the petition.Thereupon, the partiescame to terms and in 1942 executed separate contracts for each of the12 regions in the district except San Diego in which the Associationdid not represent a majority. In 1943, as a result of a cross-check inthe regions, it was determined that the Association had lost its ma-jorities in Denver, Phoenix, and Spokane, but had gained a majorityin San Diego.Accordingly, separate contracts were executed thatyear for the regions represented by the Association. In 1944, upona showing of majority in Phoenix, a contract was again executed forthat region. In 1946 or 194:7 and in 1950 the Association's majoritieswere reestablished in Spokane a-d Denver, respectively, and separatecontracts were thereupon executed for these regions.Thus, the lastcontracts between the Employer and the Association, dated May 23,1950, consist of separate documents for each of the district's 10 regionsand for the Phoenix and Sacramento branches which, as noted above,had formerly been regions.Bargaining between the Employer and the Association has alwaysbeen at San Francisco.There have never been negotiations at theregional or branch levels.The Employer has repeatedly been repre-sented in bargaining by its attorney who acted upon advice from theEmployer's New York headquarters.The manager of the district hasalso attended bargaining conferences, but his function was limited tofurnishing information to the attorney.The Association also hasbeen represented by its attorney plus the Association officers.3Nolocal manager from any of the regions or branches ever attended orin any manner participated at the bargaining sessions." Similarly,no representatives from the individual regions and branches partici-pated in bargaining in behalf of the service employees in these locali-ties.Although the Association members in the regions customarilyadvised the Association officers by mail as to their bargaining viewsin advance of negotiations, the Association attorney and officers hadfull authority to conclude agreements in behalf of all district serviceemployees without their advice or consent.Upon agreement as to terms by the negotiators at the periodicbargaining sessions, the Employer customarily prepared separatedocuments embodying these terms for the appropriate regions andbranches.These documents were then simultaneously signed by thedistrict manager for the Employer, and by the president and secre-'The Association appears never to have had a constitution or bylaws.Because theDistrict headquarters are located in San Francisco,it became the Association's practiceto choose its officers from the membership in that area.* It seems evident from the record that none of the regional or branch managers haveever had any part in concluding bargaining terms for the employees under them. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDtary-treasurer of the Association for the latter.During the period1942 to 1946 the local regional and branch managers signed the par-ticular contracts for their operating units, and a shop committee ineach region likewise signed its particular contract.Beginning, withthe 1947 contracts, signatures by the local managers and shop com-mittees were eliminated, and the contracts henceforth were signedonly by the district manager and the Association officers .5Except for differences in wage scales for some of the regions basedon cost of living indices, and special holidays recognized by the Em-ployer for its employees in certain States of the district, terms andworking conditions for all service employees in the district achievedthrough bargaining have been identical.The 1950 contracts elimi-nated the several wage scales and set up one scale for the coastal re-gions, and another uniform scale for the inland regions.Before 1944not all, though most, contracts had the same beginning and expirationdates, but since then all contracts have been identical in these as wellas other respects.The Employer contends that because of its repeated insistence be-fore agreement as to the several bargaining contracts that the appro-priate units be limited to the regions or branches,6 the Association'ssubmission to these demands, and the signing of separate contractsfor regions or branches, a pattern of bargaining has been establishedon a regional and branch basis.The Petitioner, on the other hand,took the position at the hearing that the above-related facts indicatethat bargaining was keynoted by the negotiation of one contract forall service employees in the district thereby establishing a pattern ofbargaining for these employees in a district-wide unit.'There are, as the Employer contends, certain external indicia ofregional and branch bargaining.We are satisfied, however, that thefactors supporting a conclusion that bargaining has in substance beenon a district-wide basis outweigh these indications. In the circum-stances of this case, we regard the apparent agreement of the parties tobargain for multiple units as the superficial observance of a conditionwhich was nullified by the actual bargaining conduct of the parties.Apart from the formalities involved in the verbalization as to separateunits, and the reduction of the bargaining terms to separate, albeituniform, contracts, the mechanics of bargaining and the resultant"Except for the San Francisco region, no other regions or branches in the districtappear to have formed their own locals.The San Francisco local was abandoned in 1949.While there seem to have been shop committees at the local,levels during the first yearsof the Association's existence, they too appear to have been discontinued.6The Employer concedes that there was no discussion regarding this issue in the negp-tiation of the last contracts in 1950, but asserts that the understanding of the partiesnthis point was sufficiently clear to obviate the necessity of discussion.7Charles It. Chester,president of the Association in 1946 and an executive board membersince then,testified that during negotiations discussion centered on only one contract. UNDERWOOD CORPORATION421agreements in essence preserved the character of single unit bargain-ing.The recurrent negotiation at one time and place of agreementsfor all service employees in the district by negotiators for each sidewhose power to make binding commitments did not depend upon theadvice, consent, or ratification of the regions, branches, or employeegroups on these levels, the nonparticipation by local representativesin any phase of bargaining, the consummation of virtually identicalterms for all service employees in the district, and the exclusive sign-ing, at least since 1947, of all contracts by the district manager forthe regions and branches and the Association's officers for all the serv-ice employees in the district, convinces us that the real spirit and effectof the bargaining was along the lines of a single district-wide unit,and not on the basis of multiple regional and branch units."We findthat the bargaining history between the Employer and the Associationhas established a fixed pattern of bargaining on the basis of the districtas the appropriate unit, and that the service department employeesof the Employer's Pacific District may appropriately be represented,in accordance with the Petitioner's primary request, in a single dis-trict-wide unit.There remain for consideration the specific inclusions or exclusions.The Employer would exclude from the appropriate unit as supervisorsindividuals classified as mechanical supervisors, delivery and shippingsupervisors, and parts stock clerk supervisors.The Petitioner con-tends that they are rank-and-file employees and should be includedin the unit.As the record contains unrefuted testimony that theyhave authority effectively to recommend the hiring and discharge ofemployees, we find that these individuals are supervisors within themeaning of the Act and shall exclude them from the unit.We find that all service department employees of the UnderwoodCorporation in its Pacific District excluding the instructor of thePacific District Service School, secretaries of branch service managers,branch, service managers, assistant branch service managers, servicesupervisors,mechanical supervisors, delivery and shipping super-visors, parts stock clerk supervisors, and all other supervisors withinthe meaning of the Act constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the,Act.[Text of Direction of Election omitted from publication in thisvolume.]gBasalt Rock Company,Inc.,96 NLRB 1058;Bethlehem-Fairchild Shipyard,Incor-porated,58 NLRB 579; cf.Holland Furnace Company,95 NLRB 1128,where the Boardheld that there had not in fact been Nation-wide bargaining in that case despite theexecution in the past of a Nation-wide contract,and found appropriate a unit lesserin scope.215233-53-28